             Case 1:18-cv-00681-RJL Document 109 Filed 01/13/20 Page 1 of 9



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                            Case No. 1:18-cv-00681-RJL
                                                       Honorable Richard J. Leon
Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants.




                       OPPOSITION TO MOTION FOR SANCTIONS




                                   EDEN P. QUAINTON, ESQ.
                                   QUAINTON LAW, PLLC
                                   1001 Avenue of the Americas, 11th Floor
                                   New York, New York 10018
                                   Attorneys for Defendants Edward Butowsky
         Case 1:18-cv-00681-RJL Document 109 Filed 01/13/20 Page 2 of 9



                                        INTRODUCTION
       Plaintiff’s Motion for Sanction against Defendant Edward Butowsky (“Mr. Butowsky”)

is of a piece with its overly aggressive approach to litigation. Plaintiff’s counsel has previously

participated in an ex parte hearing and failed to inform the Court of important timing differences

between its motions to compel Mr. Butowsky and one of Mr. Butowsky’s co-defendants,

Matthew Couch (“Mr. Couch.”) As a result, an order was entered compelling production of

documents when Mr. Couch had not had an opportunity to prepare an opposition or plead his

cause. But Plaintiff’s tactics have been equally aggressive with Mr. Butowsky. After Mr.

Butowsky filed a declaration detailing his extremely serious medical issues, and Defendants

counsel informed Plaintiff’s counsel that Mr. Butowsky had been in the intensive care unit,

Plaintiff’s counsel still insisted that rescheduling an imminent deposition would depend on

receipt of appropriate verification. Declaration of Eden P. Quainton, dated January 13, 2020

(the “Quainton Decl.”) , Ex. 1, January 6 Quainton-Riley ICU email; Ex. 2 January 10 Riley-

Quainton email; Ex. 3 January 10 Quainton-Riley email. At a time of such a serious medical

situation, for counsel to stand on ceremony with respect to what was a potentially life-

threatening situation represented a serious error of judgment. Obviously, once available, Mr.

Butowsky will provide all necessary documentation, but it reflects an over-emphasis on the

importance of “winning a point” to insist on legal formalities when a party’s life is at stake.

                                   STANDARD OF REVIEW

       Where a court has entered an order granting a motion to compel discovery, Rule 37(a)

provides that “the court must, after giving an opportunity to be heard, require the party or

deponent whose conduct necessitated the motion, the party or attorney advising that conduct, or

both to pay the movant’s reasonable expenses incurred in making the motion, including

attorney’s fees” unless “(i) the movant filed the motion before attempting in good faith to obtain

                                                  1
         Case 1:18-cv-00681-RJL Document 109 Filed 01/13/20 Page 3 of 9



the disclosure or discovery without court action; (ii) the opposing party’s nondisclosure,

response, or objection was substantially justified; or (iii) other circumstances make an award

of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(A) (emphasis added).

                                      LEGAL ARGUMENT

I.     MR. BUTOWSKY’S DIFFICULTIES IN MEETING DISCOVERY DEADLINES WAS
       SUBSTANTIALLY JUSTIFIED BY HIS EXTREMELY SERIOUS MEDICAL
       CONDITION THAT RECENTLY PUT HIM IN THE ICU AND REQUIRED NEW
       SURGERY.

       Here, the central reason for Mr. Butowsky’s difficulties in meeting discovery deadlines

has been his extremely serious health issues. The first time Mr. Butowsky’s current counsel met

Mr. Butowsky, Defendant was walking with difficulty and needed help with his bags. Quainton

Decl. at ¶ 2. However, counsel did not know how serious Mr. Butowsky’s condition was until

December 20, 2019 when he received a detailed description of Mr. Butowsky’s surgeries,

infections, hospitalizations, difficulties of recovery and extreme pain. Id. at ¶ 3; Declaration of

Edward Butowsky, dated January 6, 2020 (the “Butowsky Decl.”).

       Although the Butowsky’s Declaration makes clear how serious his condition has been, its

radically disruptive nature was not completely apparent.

       But on January 5, 2020, Mr. Butowsky was admitted to the emergency room with an

extremely high fever. Quainton Decl. at ¶ 5; Butowsky Decl. at ¶ 35. The fever appeared to be

related to a full-body infection and spiked to 107 degrees. Quainton Decl. at ¶5. The Court can

take judicial notice of the fact that a 107-degree temperature, known as hyperpyrexia, is life-

threatening. https://www.medicalnewstoday.com/articles/318856.php#4 (hyperpyrexia is a

medical emergency). This extremely elevated fever is generally related to a very serious

underlying infection. Id. Mr. Butowsky has been suffering from a post-operative infection that

has debilitated him for much of the pending litigation. Butowsky Decl. at ¶ 37. Indeed, his

                                                  2
          Case 1:18-cv-00681-RJL Document 109 Filed 01/13/20 Page 4 of 9



condition only began to genuinely stabilize at the time Mr. Quainton entered an appearance in

this case. Id. at ¶ 36. The sharp downward turn in Mr. Butowsky’s health in recent days is,

sadly, a return to the pain and suffering Mr. Butowsky believed he had put behind him.

         On January 9, the decision was made to remove Mr. Butowsky’s hip surgically so that the

hip area could be completely cleaned out, with an artificial prosthesis inserted that would make

limited mobility possible. Quainton Decl. at ¶ 8. Treatment of the hip area is set to continue

over a six-week period so that the underlying infection can be eliminated, enabling a complete

hip replacement. Id.

         Despite these difficulties, and notwithstanding Plaintiff’s characterization of his efforts,

Mr. Butowsky has been attempting as best he can to meet Plaintiff’s demands, many of which

have an “over-the-top” fishing expedition quality unrelated to Plaintiff’s core burden of proof:

establishing that he was not involved in leaking DNC emails with his brother, that he did not

receive payment for the emails and that he did not interfere with the investigation in his brother’s

death.

         Rather than focusing on these issues, Mr. Rich has pursued fanciful conspiracy theories

that have nothing to do with the case, such as the idea that Mr. Butowsky was organizing a

supposed “sting” operation, the only evidence for which is hearsay testimony that Mr. Couch

“was in” Omaha. Dkt 83-4, 113:5-6, 11-12. Still, Mr. Butowsky has taken his obligations

seriously. His former counsel produced 1429 documents in response to Plaintiff’s discovery

demands. Quainton Decl. at ¶ 9. Unhappy with this production, Plaintiff demanded that Mr.

Butowsky conduct a more thorough search. Once Mr. Quainton had entered an appearance he

advised that a professional ESI vendor be retained to perform a search based on criteria

established by Plaintiff. Id. at ¶ 11. Mr. Quainton had worked with a e-discovery firm named

OnLine Security, and he recommended that this firm be used. Id. Plaintiff’s counsel agreed with
                                                   3
         Case 1:18-cv-00681-RJL Document 109 Filed 01/13/20 Page 5 of 9



this approach. Id. at ¶ 12. Online Security was retained by Defendant on November 19, 2019.

Declaration of Richard Gralnik, dated December 26 (the “Gralnik Decl.”) at ¶ 7. Online Security

staffed Richard Gralnik, an e-discovery expert with 30 years of experience, to oversee the

project. Gralnik, Ex. A. If Mr. Butowsky were truly seeking to evade his discovery obligations,

retaining a professional e-discovery vendor would have been non-sensical.

       On December 1, 2019 Plaintiff provided a list of 61 search terms that Mr. Butowsky was

to use in searching for responsive documents. Quainton Decl. at ¶ 13, Ex. 5, Ex. 6. This list was

absurdly over-reaching in its pursuit of a theory that Mr. Butowsky was operating as an agent of

President Trump, a theory wholly unrelated to the present case, but the theory of the case in

Plaintiff’s parents’ separate lawsuit, against Mr. Butowsky and Fox News. See Joel and Mary

Rich v. Fox News et al., 18-cv-02223 (GBL). Plaintiff’s search terms included “Sessions”

(presumably seeking imaginary conversations with Jeff Sessions), “White House,” “debunking,”

“donaldtrump.com” among others. Quainton Decl. at ¶ 14.

       In any event, rather than fight with Plaintiff over these search terms, which would only

have delayed the production further, Mr. Butowsky’s counsel instructed online security to

perform a search of these terms. Quainton Decl. at ¶ 15. Plainitff’s counsel and Defendant’s

counsel agreed that the production would be complete before Christmas. Quainton Decl. Ex 4,

p.2. However, even though Plaintiff and Defendant had agreed on an approach, work on the

production was delayed nearly three weeks because of a bureaucratic hold up by Mr. Butowsky’s

carrier in making payment of Online Security’s retainer. Gralnik Decl. at ¶ 8. In addition, there

were administrative issues of coordinating with Mr. Butowsky’s assistant that further delayed

matters. Id. at ¶¶ 9-10. It was not until December 20 that Online Security was in a position to

commence the search requested by Plaintiff. Id. at ¶ 10. Obviously, performing the search,

conducting a privilege review, and dicussing the production with Mr. Butowsky by Christmas
                                                4
         Case 1:18-cv-00681-RJL Document 109 Filed 01/13/20 Page 6 of 9



would be impossible. Quainton Decl. at ¶ 18. Plaintiff’s counsel contacted Defendants’ counsel

on December 23, 2020 and informed him that in light of the foregoing it would not be possible to

meet the previously agreed deadline. Quainton Decl. at ¶ 19, Ex.7. Mr. Quainton informed Mr.

Riley that Plaintiff’s 61 search terms had generated 6,452 documents represent at total of 29,920

pages. Id. Mr. Quainton noted that based on his preliminary review of several hundred

documents it would likely take 60 man-hours to perform the initial review. Id. at ¶ 20. Despite

the huge volume of material, Mr. Quainton instructed an associate to begin working immediately

and to treat this as a priority matter. Id. at ¶ 21. The initial review was complete on January 8,

2020. Id. at ¶ 22. While work on a privilege log has continued, counsel has been unable to

make further progress on the production because he needs to confer with Mr. Butowsky first.

Id. Based on Mr. Butowsky’s health, it is not clear when this review can occur, although the

initial results of Mr. Butowsky’s surgery suggest that the review can be performed in the weeks

ahead. Id. Given that Mr. Butowsky’s deposition will likely be delayed at least several months,

it is difficult to see how there could be any prejudice to Plaintiff under the circumstances. Mr.

Quainton continues to work with OnLine Securiy to conduct a search of physical devices, but

this will necessarily be deferred until Mr. Butowsky is out of the hospital and able to focus his

attention on issues of discovery.

       In sum, Mr. Butowsky has attempted in good faith to engage in discovery in this matter.

His efforts have been hampered by a serious illness that has caused him debilitating pain for

much of the last two years. The seriousness of the post-operative infection that has plagued Mr.

Butowsky since his initial surgery was recently driven home in the most dramatic way

imaginable, with Mr. Butowsky rushed to the emergency room and placed in the intensive care

unit as his fever spiked to a potentially life-threatening level of 107 degrees and new surgery was

eventually recommended. Despite Mr. Butowsky’s condition, his counsel remains committed to
                                                 5
         Case 1:18-cv-00681-RJL Document 109 Filed 01/13/20 Page 7 of 9



working in good faith with Plaintiff to complete discovery and provide Plaintiff with the material

evidence in his possession. Under these circumstances, sanctions are completely uncalled for.

CapitalKeys, LLC v. CIBER, Inc., No. CIV.A. 11-00975 JDB, 2012 WL 2879022, at *2 (D.D.C.

July 13, 2012)(conduct not so unreasonable as to require sanctions); Edmond v. Am. Educ.

Servs., 823 F.Supp.2d 28 (D.D.C.2011) (no discovery sanctions issued where party is

inconvenienced by delays in production but not prejudiced); Klayman v. Judicial Watch, Inc.,

256 F.R.D. 258, 262 (D.D.C.), aff'd, 628 F. Supp. 2d 84 (D.D.C. 2009)( “willfulness or at least

gross negligence” is required to justify the most severe discovery sanctions). Moreover, the

present motion was entirely unnecessary. While Mr. Butowsky was unable to meet the

Christmas deadline the parties had agreed to, this was not for lack of trying and it was evident he,

his counsel and their expert were doing their utmost to provide documents in a timely fashion.

There is no evidence that the parties could not have worked out their differences by the time of

Mr. Butowsky’s deposition had he not been hospitalized ten days before the deposition (which

had itself been scheduled 11 days before the current discovery cut off, which Plaintiff knew Mr.

Butowsky was seeking to extend). Plaintiff should not be able to recover fees for bringing an

unnecessary motion. Covad Commc'ns Co. v. Revonet, Inc., 267 F.R.D. 14, 30 (D.D.C. 2010)(

“A near ‘but for’ relationship must exist between the [Federal Rules of Civil Procedure] Rule 37

violation and the activity for which fees and expenses are awarded”).

       Rather, Mr. Butowsky respectfully submits that the Court should work with the parties to

set a new schedule for completing discovery that is realistic based on Mr. Butowsky’s medical

condition and the time remaining until his deposition.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Sanction should be denied.


                                                 6
        Case 1:18-cv-00681-RJL Document 109 Filed 01/13/20 Page 8 of 9



Dated January 13, 2020

                             /s/ Eden Quainton___________________
                             EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                             QUAINTON LAW, PLLC
                             1001 Avenue of the Americas, 11th Floor
                             New York, New York 10018
                             Telephone: (212) 813-8389
                             E-mail: equainton@gmail.com
                             Attorneys for Defendant Edward Butowsky




                                      7
         Case 1:18-cv-00681-RJL Document 109 Filed 01/13/20 Page 9 of 9




                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on January 13, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich.



                               QUAINTON LAW, PLLC

                               /s/ Eden Quainton___________________
                               EDEN P. QUAINTON, ESQ.
                               1001 Avenue of the Americas, 11th Floor
                               New York, New York 10018
                               Telephone: (212) 813-8389
                               E-mail: equainton@gmail.com
                               Attorneys for Defendants Edward Butowsky and Matthew Couch




                                               8
